                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI

DAVID WALKER,

                      Petitioner,              :   Case No. 1:18-cv-903

       - vs -                                      District Judge Susan J. Dlott
                                                   Magistrate Judge Michael R. Merz

RON ERDOS, Warden,
 Southern Ohio Correctional Facility,

                                               :
                      Respondent.


                     REPORT AND RECOMMENDATIONS


       This habeas corpus case was brought by Petitioner David Walker with the assistance of

counsel to obtain relief from his conviction in the Court of Common Pleas of Hamilton County,

Ohio. It is ripe for decision upon the Petition (ECF No. 1), the State Court Record (ECF No. 4),

the Return of Writ (ECF No. 5), and Petitioner’s Traverse (ECF No. 9). The Magistrate Judge

reference has recently been transferred to the undersigned to help balance the Magistrate Judge

workload in the District (ECF No. 10).



Litigation History



       Walker was indicted October 3, 2012, on one count of aggravated murder with firearm

specifications; two counts of murder, each with a firearm specification; one count of aggravated

robbery with firearm specifications; and one count of having a weapon while under disability.


                                               1
(Indictment, State Court Record, ECF No. 4, Ex. 1, PageID 34-39.) After denial of his motion to

suppress witness identifications, Walker tried the case to a jury which found him not guilty of

aggravated murder but guilty of the remaining counts of the indictment. He was sentenced to an

aggregate sentence of thirty-two years to life. Id. at PageID 62-67.

       The conviction was affirmed on direct appeal. State v. Walker, 2017 Ohio App. LEXIS

1772 (Ohio App. 1st Dist. Apr. 28, 2017), appellate jurisdiction declined, 150 Ohio St.3d 1445,

2017-Ohio-7843 (Ohio Sep. 27, 2017). Petitioner then filed the instant habeas corpus Petition,

pleading the following grounds for relief:

               Ground One:            Denial of Due Process through Unduly
                                      Suggestive Identification Procedure

               Ground Two:            Skype testimony Violated Petitioner’s
                                      Constitutional Right to Confrontation.

               Ground Three:          Multiple Sentences Imposed for the Same
                                      Conduct Violates Double Jeopardy.

               Ground Four:           The Evidence Was Insufficient to Support
                                      Conviction.

(Appendix to Petition, ECF No. 1-1, PageID 18-21.)



                                             Analysis



Ground One: Unduly Suggestive Identification Process



       In his First Ground for Relief, Walker claims the process used to identify him violated his

Fifth and Fourteenth Amendment rights to due process in that it was unduly suggestive.

Respondent defends Ground One on the merits, asserting this Court should defer to the decision


                                                2
of the First District Court of Appeals under 28 U.S.C. § 2254(d)(1). (Return, ECF No. 5, PageID

1846-56.)

       When a state court decides on the merits a federal constitutional claim later presented to a

federal habeas court, the federal court must defer to the state court decision unless that decision is

contrary to or an objectively unreasonable application of clearly established precedent of the

United States Supreme Court. 28 U.S.C. § 2254(d)(1); Harrington v. Richter, 562 U.S. 86, 98

(2011); Brown v. Payton, 544 U.S. 133, 140 (2005); Bell v. Cone, 535 U.S. 685, 693-94 (2002);

Williams (Terry) v. Taylor, 529 U.S. 362, 379 (2000). Deference is also due to state court

factfinding under 28 U.S.C. § 2254(d)(2) unless the state court decision was based on an

unreasonable determination of the facts in light of the evidence presented in the State court

proceedings.

       In denying Walker’s First Assignment of Error, the appellate court wrote:

               First, Walker claims the trial court erred in overruling his motion to
               suppress the pretrial identifications by Geamayia and Cortez, two
               child witnesses. Walker contends the photo lineup was unduly
               suggestive and the procedures failed to comply with R.C. 2933.83.
               Both witnesses were shown sequential lineups by blind
               administrators who did not know the suspect's identity. The
               photographs were generated by a computer program, all of the
               photos shared similar physical characteristics, and both witnesses
               were read the statutory instructions. The procedures were not
               suggestive, so any unreliability went to the weight of the evidence.
               State v. Neal, 1st Dist. Hamilton No. C 140677, 2015-Ohio-4705 ¶
               28 [(Ohio App. Nov. 13, 2015)].

Walker, 2017 Ohio App. LEXIS 1772 at *1.

       In his Traverse, Walker first argues that he is entitled to de novo review of this claim

because the First District did not decide his federal constitutional claim on the merits, but only

considered whether the identification procedure complied with Ohio Revised Code § 2933.83 and

cited only its own prior decision in Neal. (Traverse, ECF No. 9, PageID 1884.)

                                                  3
        In his Brief on appeal, Walker’s First Assignment of Error was, “The trial court erred to

the prejudice of Walker when it overruled his motion to suppress the pretrial identification of the

appellant.” (Brief, State Court Record, ECF No. 4, PageID 71.) He specified the issue to be

decided as, “When a pretrial identification is not conducted in compliance with Ohio Revised

Code, it is impermissibly suggestive, unreliable, and should be suppressed.” Id. The text of the

argument begins with making a federal due process claim and citing relevant Supreme Court

authority. Id. at PageID 76, citing Neil v. Biggers, 409 U.S. 188 (1972), and Manson v. Brathwaite,

432 U.S. 98, 114 (1977). The Brief then continued to argue that the pretrial identification did not

comply with Ohio Revised Code § 2933.83 or with Neil v. Biggers. (Brief, State Court Record,

ECF No. 4, PageID 76-77.

        A state court decision can constitute an “adjudication on the merits” entitled to deference

under 28 U. S.C. § 2254(d)(1) even if the state court does not explicitly refer to the federal claim

or to relevant federal case law. In Harrington v. Richter, 562 U.S. 86 (2011), the Supreme Court

held:

               By its terms § 2254(d) bars relitigation of any claim "adjudicated on
               the merits" in state court, subject only to the exceptions in §§
               2254(d)(1) and (d)(2). There is no text in the statute requiring a
               statement of reasons. The statute refers only to a "decision," which
               resulted from an "adjudication." As every Court of Appeals to
               consider the issue has recognized, determining whether a state
               court's decision resulted from an unreasonable legal or factual
               conclusion does not require that there be an opinion from the state
               court explaining the state court's reasoning. See Chadwick v.
               Janecka, 312 F.3d 597, 605-606 (CA3 2002); Wright v. Secretary
               for Dept. of Corrections, 278 F.3d 1245, 1253-1254 (CA11 2002);
               Sellan v. Kuhlman, 261 F.3d 303, 311-312 (CA2 2001); Bell v.
               Jarvis, 236 F.3d 149, 158-162 (CA4 2000) (en banc); Harris v.
               Stovall, 212 F.3d 940, 943, n. 1 (CA6 2000); Aycox v. Lytle, 196
               F.3d 1174, 1177-1178 (CA10 1999); James v. Bowersox, 187 F.3d
               866, 869 (CA8 1999). And as this Court has observed, a state court
               need not cite or even be aware of our cases under § 2254(d). Early
               v. Packer, 537 U.S. 3, 8, 123 S.Ct. 362, 154 L.Ed.2d 263 (2002) (per

                                                 4
                curiam). Where a state court's decision is unaccompanied by an
                explanation, the habeas petitioner's burden still must be met by
                showing there was no reasonable basis for the state court to deny
                relief. This is so whether or not the state court reveals which of the
                elements in a multipart claim it found insufficient, for § 2254(d)
                applies when a "claim," not a component of one, has been
                adjudicated.

Id. at 98. “This Court now holds and reconfirms that § 2254(d) does not require a state court to

give reasons before its decisions can be deemed to have been ‘adjudicated on the merits.’” Id. at

100.

        Because Walker squarely presented a federal constitutional claim in his First Assignment

of Error on direct appeal and the First District denied that assignment in its entirety, the Magistrate

Judge concludes that the First District decided that claim on the merits and its decision is entitled

to AEDPA deferential review, not de novo review.

        The Supreme Court held in Neil v. Biggers, 409 U.S. 188 (1972):

                [T]he factors to be considered in evaluating the likelihood of
                misidentification include the opportunity of the witness to view the
                criminal at the time of the crime, the witness' degree of attention, the
                accuracy of the witness' prior description of the criminal, the level
                of certainty demonstrated by the witness at the confrontation, and
                the length of time between the crime and the confrontation.

409 U.S. at 199; accord, Manson v. Brathwaite, 432 U.S. 98, 114 (1977). An identification

procedure violates a defendant’s right to due process if it “was so unnecessarily suggestive as to

run the risk of irreparable mistaken identification.” Howard v. Bouchard, 405 F.3d 459, 469 (6th

Cir. 2005). Even if an identification procedure was impermissibly suggestive, the identification is

still admissible if it is reliable. Id. at 469, 472.

        Walker argues that the First District determination of the facts is “unreasonable, as

evidenced by the exhibits in the record. The appellate court determines that the photographs in

the line-up share physical characteristics. In fact, not one of the other photographs match [sic]

                                                       5
witness description of ‘light-skinned and chubby.’” (Traverse, ECF No. 9, PageID 1884.)

However, Walker gives no record reference to those exhibits. In the Order for Answer, Magistrate

Judge Litkovitz provided

                  When the record is filed electronically, the Court's CM/ECF filing
                  system will affix a unique PageID number to each page of the
                  record, displayed in the upper right-hand comer of the page. All
                  papers filed in the case thereafter by either party shall include record
                  references to the PageID number.


(ECF No. 2, PageID 27). Petitioner has not provided any evidentiary support by record reference

to his claim that the First District’s decision is reversible under § 2254(d)(2). 1

         Walker faults the First District’s decision under § 2254(D)(1) because it focused on

whether the identification procedure complied with Ohio Revised Code § 2933.83. That is hardly

surprising because that is the way Walker argued the issue to that Court.

         Ohio Revised Code § 2933.83, enacted by the General Assembly in 2010, is a prophylactic

statute intended to make eyewitness identification more reliable. It responds to widespread reform

effort aimed at improving eyewitness identification which has numerous difficulties.                              See

ELIZABETH F. LOFTUS, EYEWITNESS TESTIMONY (Harvard University Press, 1979); BRANDON L.

GARRETT, CONVICTING          THE   INNOCENT: WHERE CRIMINAL PROSECUTIONS GO WRONG (Harvard

University Press 2011). Because Ohio Revised Code § 2933.83 is more protective of a defendant’s

interests in reliable identification than the case law, a fortiori compliance with the statute assures

compliance with the Fifth and Fourteenth Amendments. Squarely confronted with the question,

the First District determined that the police had complied with Ohio Revised Code § 2933.83.



1
  It is worth noting here that the State Court Record in Walker’s case comprises 1,809 pages, and that “[i]t is not the
responsibility of this Court to scour the record in search of support for Petitioner’s claims.” United States v.Matsa,
No. 2:09-cr-297, 2017 WL 4469120 at *10 (S.D. Ohio Oct. 6, 2017), report and recommendations adopted, 2017 WL
5151359 (S.D. Ohio Nov. 3, 2017).

                                                          6
       Walker treats the issue as one this Court can decide de novo and emphasizes how much

better the eyewitness identification in Biggers was than the identification here (Traverse, ECF No.

9, PageID 1885-89). But Biggers did not set a constitutional minimum. Rather it enumerated

factors to be considered. In this case Petitioner claims the photo array was unduly suggestive but

provides no evidence to that effect. The identification happened very shortly after the murder was

committed. The witnesses had ample opportunity to view the crime and the scene was inside and

apparently well lit. The relevant witnesses are seven- and ten-year-old children and they witnessed

a very traumatic event: a relative with whom they lived being murdered. Petitioner apparently

does not dispute that the description they gave – light-skinned and chunky – fits him; rather, he

claims no similarly complected and built persons were in the array.

       Ultimately, the state court decision is not an unreasonable application of Biggers and is

entitled to deference. Ground One should be dismissed.



Ground Two: Violation of Confrontation Rights by Taking Testimony by Skype



       In his Second Ground for Relief, Petitioner claims that taking testimony at trial by Skype

violated his rights under the Confrontation Clause. Respondent asserts this claim is procedurally

defaulted by failure to make a contemporaneous objection (Return, ECF No. 5, PageID 1857-66).

In his Traverse Petitioner concedes that this default bar relief (Traverse, ECF No. 9, PageID 1889).




                                                 7
Ground Three: Violation of the Double Jeopardy Clause



          In his Third Ground for Relief, Walker claims his rights under the Double Jeopardy Clause

were violated by the trial court’s imposition of multiple sentences for the same conduct. In

particular, he complains of the failure to merge the convictions for murder and aggravated robbery

in that

                 18) Petitioners [sic] convictions for murder and aggravated robbery
                 both contain an element of serious physical harm. The state relied
                 on the same gunshot, the same victim, and the exact same act to meet
                 the serious physical harm element of the felony murder and
                 aggravated robber [sic] charge.

                 19) The elements of each the feleony [sic] murder and aggravated
                 robbery counst [sic] cannot be met without criminalizing and
                 punishing the exact same conduct twice.

(Appendix to Petition, ECF No. 1-1, PageID 21.)

          Respondent defends this Ground for Relief on the merits (Return, ECF No. 5, PageID 1866-

67).

          In his Traverse Walker broadens his claim in Ground Three. First, he says, the multiple

convictions violate the Double Jeopardy Clause (ECF No. 9, PageID 1896). Second, he asserts,

the Ohio courts did not correctly apply Ohio’s allied offenses statute, Ohio Revised Code §

2941.25, and that that failure violates his rights under the “federal Due Process Clauses.” Id.

Finally he asserts this claim was fairly presented to the state courts. Id.

          Walker relies heavily on State v. Johnson, 2010-Ohio-6314, 128 Ohio St. 3d 153 (2010).

He asserts the state court should have followed Johnson, and determined whether “both offenses

can be committed by the same act, and, if so, whether the acts were sufficiently ‘closely related’




                                                  8
so as to constitute ‘a single act committed with a single state of mind.’” (Traverse, ECF No. 9,

PageID 1896, quoting Johnson at ¶ 43).

       Johnson has been abrogated by the Supreme Court of Ohio in State v. Ruff, 143 Ohio St.

3d 114 (2015). In Ruff the court held:

               [**P12] The General Assembly in codifying double-jeopardy
               protections has expressed its intent as to when multiple punishments
               can be imposed:

                      (A) Where the same conduct by defendant can be
                      construed to constitute two or more allied offenses of
                      similar import, the indictment or information may
                      contain counts for all such offenses, but the
                      defendant may be convicted of only one.

                      (B) Where the defendant's conduct constitutes two or
                      more offenses of dissimilar import, or where his
                      conduct results in two or more offenses of the same
                      or similar kind committed separately or with a
                      separate animus as to each, the indictment or
                      information may contain counts for all such offenses,
                      and the defendant may be convicted of all of them.

               R.C. 2941.25.

               [**P13] Because the prosecution selects the charges that may be
               brought based upon the criminal conduct of an accused and that
               conduct may potentially support convictions of multiple offenses,
               the judge must determine whether the conduct can be construed to
               constitute a single or more than one offense. Thus, R.C. 2941.25(A)
               allows only a single conviction for conduct that constitutes "allied
               offenses of similar import." But under R.C. 2941.25(B), a defendant
               charged with multiple offenses may be convicted of all the offenses
               if any one of the following is true: (1) the conduct constitutes
               offenses of dissimilar import, (2) the conduct shows that the
               offenses were committed separately, or (3) the conduct shows that
               the offenses were committed with separate animus. State v. Moss,
               69 Ohio St.2d 515, 519, 433 N.E.2d 181 (1982).

                  ***

               While it is true that the syllabus in Johnson says that “[w]hen
               determining whether two offenses are allied offenses of similar

                                                9
               import subject to merger under R.C. 2941.25, the conduct of the
               accused must be considered,” this language does not offer the
               complete analysis necessary to determine whether offenses are
               subject to merger rather than multiple convictions and cumulative
               punishment. We agree with the state that our decision in Johnson
               was incomplete because R.C. 2941.25(B) provides that when a
               defendant’s conduct constitutes two or more offenses of dissimilar
               import, the defendant may be convicted of all of the offenses.

                   ***

               In other words, offenses are not allied offenses of similar import if
               they are not alike in their significance and their resulting harm.

               [**P22] We have previously cautioned that the inquiry should not
               be limited to whether there is separate animus or whether there is
               separate conduct. Courts must also consider whether the offenses
               have similar import. State v. Baer, 67 Ohio St.2d 220, 226, 423
               N.E.2d 432 (1981).

143 Ohio St. 3d at ¶¶ 12-13, 16.

        In rejecting Walker’s allied offenses/Double Jeopardy claim in this case, the First District

held:

               Walker was convicted of aggravated robbery under R.C.
               2911.01(A)(1) for attempting a theft offense and having a weapon
               under his control and either displaying, brandishing, or using it. The
               murder conviction was for causing the death of another as a
               proximate cause of the offender's attempt to commit an offense of
               violence. Under these facts, the offenses were committed separately.
               The aggravated robbery was complete when Walker brandished the
               gun and demanded the money. He was guilty of the robbery before
               he shot Watkins. See State v. Curtis, 1st Dist. Hamilton No.C-
               150174 , 2016-Ohio-1318, ¶ 30. Therefore, the offenses do not
               merge, and the gun specifications do not merge.

Walker, 2017 Ohio App. LEXIS 1772 at *5.

        In his Brief on direct appeal, Walker asserted as his Fifth Assignment of Error, “[T]he trial

court violated O.R.C. §2941.25 by imposing multiple sentences on allied offenses of similar import




                                                 10
that were not committed separately or with a separate animus.” 2 (Brief, State Court Record, ECF

No. 4, PageID 72.) As the issue presented for review he claimed, “The Defendant’s convictions

for murder, aggravated robbery and weapons offenses were of the same import and were not

committed separately or with the same [sic] animus.” Id.

           The Magistrate Judge agrees Walker fairly presented a Double Jeopardy claim to the Ohio

courts and by rejecting that claim, along with the claim under Ohio Revised Code § 2941.25, the

First District decided the Double Jeopardy claim on the merits. The question before this Court,

then, is whether the First District’s decision is an unreasonable application of clearly established

Supreme Court precedent.

           The Double Jeopardy Clause of the Fifth Amendment to the United States Constitution

affords a defendant three basic protections:

                     It protects against a second prosecution for the same offense after
                     acquittal. It protects against a second prosecution for the same
                     offense after conviction.      And it protects against multiple
                     punishments for the same offense.

Brown v. Ohio, 432 U.S. 161, 165 (1977), quoting North Carolina v. Pearce, 395 U.S. 711, 717

(1969). The Double Jeopardy Clause was held to be applicable to the States through the Fourteenth

Amendment in Benton v. Maryland, 395 U.S. 784, 794 (1969).

         The test for whether two offenses constitute the same offense for Double Jeopardy purposes

is “whether each offense contains an element not contained in the other.” United States v. Dixon,

509 U.S. 688, 696 (1993); Blockburger v. United States, 284 U.S. 299, 304 (1932). Where two

offenses are the same for Blockburger purposes, multiple punishments can be imposed if the

legislature clearly intended to do so. Albernaz v. United States, 450 U.S. 333, 344 (1981); Missouri

v. Hunter, 459 U.S. 359, 366 (1983); Ohio v. Johnson, 467 U.S. 493, 499 (1984); and Garrett v.


2
    Although Walker uses all capital letters in his heading, the Court does not in the interest of reducing eye strain.

                                                             11
United States, 471 U.S. 773, 779 (1985). In White v. Howes, 586 F.3d 1025, 1035 (6th Cir. 2009)

the Sixth Circuit Court of Appeals explained that “[t]he current jurisprudence allows for multiple

punishment[s] for the same offense provided the legislature has clearly indicated its intent to so

provide, and recognizes no exception for necessarily included, or overlapping offenses.” The

Blockburger test is a rule of statutory construction, not a constitutional test in itself. Volpe v. Trim,

708 F.3d 688, 696 (6th Cir. 2013), citing Albernaz, 450 U.S. at 340. “When assessing the intent of

a state legislature, a federal court is bound by a state court’s construction of that state’s own

statutes.” Volpe, 708 F.3d at 697, citing Banner v. Davis, 886 F.2d 777, 780 (6th Cir. 1989).

        An Ohio court of appeals decision of a double jeopardy claim which is limited to the

application of Ohio Rev. Code § 2941.25 is entirely dispositive of the federal double jeopardy

claim. Jackson (Morris) v. Smith, 745 F.3d 206, 210 (6th Cir. 2014), citing State v. Rance, 85 Ohio

St. 3d 632, 705 (1999), overruled by State v. Johnson, 128 Ohio St. 3d 153 (2010). 3

                 What determines whether the constitutional prohibition against
                 multiple punishments has been violated is the state legislature’s
                 intent concerning punishment. Specifically, “[w]ith respect to
                 cumulative sentences imposed in a single trial, the Double Jeopardy
                 Clause does no more than prevent the sentencing court from
                 prescribing greater punishment than the legislature intended.”

Jackson (Morris) v. Smith, 745 F.3d 206, 211 (6th Cir. 2014), quoting Missouri v. Hunter, 459 U.S.

359, 366 (1983). Ohio Rev. Code § 2941.25, and not the Blockburger test determines whether a

person has been punished twice for the same offense under Ohio law in violation of the federal

Double Jeopardy Clause. Jackson (Morris), 745 F.3d at 213.

        Because the First District decided in this case that Ohio Revised Code § 2941.25 did not



3
  Rance was the law in Ohio from 1999 until it was overruled in Johnson in 2010. Morris Jackson’s trial took place
in 2005. Jackson (Morris), 745 F.3d at 208-09. Johnson was subsequently determined by the Supreme Court of Ohio
to be “largely obsolete.” State v. Jackson (Nathaniel), 149 Ohio St.3d 55, 83, 2016-Ohio-5488 at ¶ 27 (Ohio 2016),
quoting State v. Earley, 145 Ohio St.3d 281, 2015-Ohio-4615 (Ohio 2015).

                                                       12
prohibit multiple punishments for Walker’s conduct and we are bound by that interpretation of the

Ohio statute, Walker’s Double Jeopardy claim is without merit.

           If instead this Court were to consider Walker’s Double Jeopardy claim de novo, it would

conclude there was no violation because murder and aggravated robbery have different elements:

one need not kill the victim to commit aggravated robbery; one need not intend to a theft to commit

murder.

           Walker argues alternatively that his Fourteenth Amendment Due Process rights were

violated when the First District violated Ohio Revised Code § 2941.25. Violation by a State of its

own procedural rules does not necessarily constitute a violation of the Due Process Clause. Bates

v. Sponberg, 547 F.2d 325 (6th Cir. 1976); Ryan v. Aurora City Bd. of Educ., 540 F.2d 222, 228

(6th Cir. 1976). “A state cannot be said to have a federal due process obligation to follow all of its

procedures; such a system would result in the constitutionalizing of every state rule, and would

not be administrable.” Levine v. Torvik, 986 F.2d 1506, 1515 (6th Cir. 1993), cert. denied, 509

U.S. 907 (1993), overruled in part on other grounds by Thompson v. Keohane, 516 U.S. 99 (1995).

Because federal habeas courts are bound by state court interpretations of state law, we know in

this case there was no violation of Ohio Revised Code § 2941.25 because the First District has

expressly said so, concluding that the act of robbery was complete before the murder happened. 4

           Walker’s Third Ground for Relief, considered as either a Double Jeopardy or a Due Process

claim, is without merit and should be dismissed.




4
    Walker offers no analysis of why this might have been an incorrect interpretation of the facts.

                                                            13
Ground Four: Insufficient Evidence



         In his Fourth Ground for Relief, Walker asserts there was insufficient evidence to convict

him because “[t]he only evidence supporting Walker’s convictions are the inconsistent and

incredible child identification witnesses.” (Appendix to Petition, ECF No. 1, PageID 22.)

         Respondent defends this claim on the merits, noting that the convictions are also supported

by the dying declaration of the victim (Return, ECF No. 5, PageID 1868-71). In his Traverse,

Walker “rests on the arguments state in his original petition (Traverse, ECF No. 9, PageID 1899-

1900).

         An allegation that a verdict was entered upon insufficient evidence states a claim under the

Due Process Clause of the Fourteenth Amendment to the United States Constitution. Jackson

(James) 5 v. Virginia, 443 U.S. 307, 316 (1979); In re Winship, 397 U.S. 358, 364 (1970); Johnson

v. Coyle, 200 F.3d 987, 991 (6th Cir. 2000); Bagby v. Sowders, 894 F.2d 792, 794 (6th Cir. 1990)(en

banc). For a conviction to be constitutionally sound, every element of the crime must be proved

beyond a reasonable doubt. In re Winship, 397 U.S. at 364.

                  [T]he relevant question is whether, after viewing the evidence in the
                  light most favorable to the prosecution, any rational trier of fact
                  could have found the essential elements of the crime beyond a
                  reasonable doubt . . . . This familiar standard gives full play to the
                  responsibility of the trier of fact fairly to resolve conflicts in the
                  testimony, to weigh the evidence and to draw reasonable inferences
                  from basic facts to ultimate facts.

Jackson (James) v. Virginia, 443 U.S. at 319; United States v. Paige, 470 F.3d 603, 608 (6th Cir.

2006); United States v. Somerset, 2007 U.S. Dist. LEXIS 76699 (S.D. Ohio 2007). This rule was

recognized in Ohio law at State v. Jenks, 61 Ohio St. 3d 259 (1991). Of course, it is state law


5
  Because there are three different cases cited in this discussion of Walker’s Fourth Ground for Relief, the Court will
include each man’s first name when citing to those cases.

                                                         14
which determines the elements of offenses; but once the state has adopted the elements, it must

then prove each of them beyond a reasonable doubt. In re Winship, supra.

       In cases such as Petitioner’s challenging the sufficiency of the evidence and filed after

enactment of the Antiterrorism and Effective Death Penalty Act of 1996 (Pub. L. No 104-132, 110

Stat. 1214)(the “AEDPA”), two levels of deference to state decisions are required:

               In an appeal from a denial of habeas relief, in which a petitioner
               challenges the constitutional sufficiency of the evidence used to
               convict him, we are thus bound by two layers of deference to groups
               who might view facts differently than we would. First, as in all
               sufficiency-of-the-evidence challenges, we must determine
               whether, viewing the trial testimony and exhibits in the light most
               favorable to the prosecution, any rational trier of fact could have
               found the essential elements of the crime beyond a reasonable doubt.
               See Jackson [(James)]v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781,
               61 L.Ed.2d 560 (1979). In doing so, we do not reweigh the evidence,
               re-evaluate the credibility of witnesses, or substitute our judgment
               for that of the jury. See United States v. Hilliard, 11 F.3d 618, 620
               (6th Cir. 1993). Thus, even though we might have not voted to
               convict a defendant had we participated in jury deliberations, we
               must uphold the jury verdict if any rational trier of fact could have
               found the defendant guilty after resolving all disputes in favor of the
               prosecution. Second, even were we to conclude that a rational trier
               of fact could not have found a petitioner guilty beyond a reasonable
               doubt, on habeas review, we must still defer to the state appellate
               court's sufficiency determination as long as it is not unreasonable.
               See 28 U.S.C. § 2254(d)(2).

Brown v. Konteh, 567 F.3d 191, 205 (6th Cir. 2009). In a sufficiency of the evidence habeas corpus

case, deference should be given to the trier-of-fact's verdict under Jackson (James) v. Virginia and

then to the appellate court's consideration of that verdict, as commanded by AEDPA. Parker v.

Matthews, 567 U.S. 37, 43 (2012); Tucker v. Palmer, 541 F.3d 652 (6th Cir. 2008); accord Davis

v. Lafler, 658 F.3d 525, 531 (6th Cir. 2011)(en banc). Notably, “a court may sustain a conviction

based upon nothing more than circumstantial evidence.” Stewart v. Wolfenbarger, 595 F.3d 647,

656 (6th Cir. 2010).



                                                 15
              We have made clear that Jackson [(James)] claims face a high bar
              in federal habeas proceedings because they are subject to two layers
              of judicial deference. First, on direct appeal, "it is the responsibility
              of the jury -- not the court -- to decide what conclusions should be
              drawn from evidence admitted at trial. A reviewing court may set
              aside the jury's verdict on the ground of insufficient evidence only
              if no rational trier of fact could have agreed with the jury." Cavazos
              v. Smith, 565 U.S. 1, [2], 132 S.Ct. 2, 181 L.Ed.2d 311, 313 (2011)
              (per curiam). And second, on habeas review, "a federal court may
              not overturn a state court decision rejecting a sufficiency of the
              evidence challenge simply because the federal court disagrees with
              the state court. The federal court instead may do so only if the state
              court decision was 'objectively unreasonable.'" Ibid. (quoting
              Renico v. Lett, 559 U.S. [766], [773], 130 S.Ct. 1855, 1862, 176
              L.Ed.2d 678 (2010)).

Coleman v. Johnson, 566 U.S. 650, 651 (2012)(per curiam); Parker v. Matthews, 567 U.S. 37, 43

(2012) (per curiam). The federal courts do not make credibility determinations in reviewing

sufficiency of the evidence claims. Brooks v. Tennessee, 626 F.3d 878, 887 (6th Cir. 2010).

       The First District Court of Appeals decided Walker’s sufficiency claim as follows:

              Walker asserts that his convictions were not supported by sufficient
              evidence and were against the manifest weight of the evidence. Two
              eyewitnesses identified Walker, and one testified that he saw Walker
              shoot Watkins. Before he died, Watkins implicated Walker as his
              shooter. The trier of fact could have found all the elements proven
              beyond a reasonable doubt. See State v. Thompkins, 78 Ohio St.3d
              380, 386, 1997-Ohio-52, 678 N.E.2d 541 (1997). Reviewing the
              entire record, we cannot find the jury lost its way and committed
              such a miscarriage of justice that the convictions must be reversed.
              Id. at 387.

Walker, 2017 Ohio App. LEXIS 1772 at *4-5. Thompkins embodies the Jackson [(James)]

standard and the Magistrate Judge cannot say the First District’s application of Thompson was an

unreasonable application of the Jackson [(James)] standard. Post-AEDPA, a jury verdict finding

eyewitnesses credible beyond a reasonable doubt is entitled to deference. Walker’s Fourth Ground

for Relief should be dismissed.




                                                 16
Conclusion



       Based on the foregoing analysis, it is respectfully recommended that the Petition be

dismissed with prejudice. Because reasonable jurists would not disagree with this conclusion, it

is also recommended that Petitioner be denied a certificate of appealability and that the Court

certify to the Sixth Circuit that any appeal would be objectively frivolous and should not be

permitted to proceed in forma pauperis.



March 19, 2020.

                                                           s/ Michael R. Merz
                                                          United States Magistrate Judge




                           NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Such objections shall specify the portions of the Report objected to and
shall be accompanied by a memorandum of law in support of the objections. A party may respond
to another party’s objections within fourteen days after being served with a copy thereof. Failure
to make objections in accordance with this procedure may forfeit rights on appeal.




                                                17
